Citation Nr: 0816288	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 25, 
2002, for the award of service connection for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective February 25, 2002.  Subsequently, a March 2004 
Decision Review Officer decision/Statement of the Case (SOC) 
awarded an increased evaluation of 50 percent for PTSD, 
retroactive to February 25, 2002, the date of the original 
grant of service connection.

This matter also comes before the Board on appeal from a May 
2004 rating decision which denied entitlement to TDIU.

This case was previously before the Board in September 2005, 
at which time the three claims on appeal were denied.  In 
that September 2005 decision, the Board explained that as the 
veteran was appealing the original assignment of the 30 (then 
50) percent rating following the award of service connection 
for PTSD, the severity of the disability at issue was to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2006, a Joint Motion for Remand (joint 
motion) was issued.  Essentially, the parties agreed that a 
remand was required in order to cure a defect, identified as 
failure to provide adequate reasons and bases in the Board's 
September 2005 decision and failure to discuss evidence 
favorable to the veteran, specifically identified as VA 
examination findings made in February 2003.  Based on the 
Joint Motion, the Court vacated the Board's September 2005 
decision with respect to all three claims adjudicated 
therein.  In an October 2006 Order, the appeal as to these 
issues was remanded to the Board for readjudication in 
accordance with the motion.
Subsequently, in September 2007, the case returned to the 
Board and the Board issued a decision denying claims of 
entitlement to an initial disability rating in excess of 50 
percent for PTSD; entitlement to an effective date prior to 
February 25, 2002, for the award of service connection for 
PTSD, and entitlement to a TDIU.  The veteran appealed the 
Board's September 2007 decision to the Court.  In February 
2008, a Joint Motion for Remand (joint motion) was issued.  
In an Order issued by the Court in February 2008, the appeal 
as to the aforementioned issues was remanded to the Board for 
compliance with the instructions of the joint motion, as will 
be further explained herein.  Although not specifically 
addressed therein, the the Court Order necessarily vacated 
the Board's September 2007 decision with respect to all three 
claims adjudicated therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to an Order issued by the the Court in February 
2008, (which vacated the Board's September 2007 decision 
denying claims of entitlement to an initial disability rating 
in excess of 50 percent for PTSD; entitlement to an effective 
date prior to February 25, 2002, for the award of service 
connection for PTSD, and entitlement to a TDIU), a remand is 
required in this case to address the matters discussed in the 
February 2008 joint motion.

The joint motion stated that the Board had not obtained the 
veteran's Social Security Administration (SSA) records, and 
noted that a reference to SSA disability benefits had been 
made in a February 2003 VA examination report which was on 
file.  In the joint motion, it was observed that the Board 
had acknowledged the existence of SSA evidence in this case, 
but had not obtained it, explaining that it appeared that SSA 
disability benefits had been granted based upon VA medical 
evidence which was already of record.  The joint motion noted 
that the Court had held that VA must obtain Social Security 
Administration decisions and records which may have bearing 
on the veteran's claim.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  Accordingly, pursuant to the joint motion, the Board 
was directed to obtain SSA records.  

In April 2008, the veteran's attorney issued correspondence 
including additional evidence to the RO indicating that he 
had obtained a "complete copy of the medical records from 
this veteran's Social Security file along with some of the 
related administrative items."  This evidence was initially 
received by VBA in April 2008, and it was forwarded to the 
Board where it was received later in April 2008.  
Accordingly, since the veteran's attorney has provided a 
complete body of evidence from the SSA, it is unnecessary for 
the Board to again request this evidence herein.  

VA regulations require that pertinent evidence submitted by 
or on behalf of an appellant must be referred to the agency 
of original jurisdiction for review and preparation of a 
statement of the case (SOC) or supplemental statement (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37(b), 20.1304(b) (2007).  
However, the aforementioned additional evidence is not 
accompanied by a waiver.

In correspondence dated February 22, 2008, issued from the 
Board to the veteran's representative, he was specifically 
informed that if new evidence was submitted without a waiver 
of AOJ (RO/VBA) consideration of that evidence, the Board 
would remand the appeal to the AOJ for review.  Accordingly, 
such action must be undertaken in this case.  

The joint motion also mentioned that on Remand, the Board 
must comply with all of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) pursuant to 38 U.S.C.A.§§ 5103, 
5103A.  In this regard the Board points out that during the 
pendency of this appeal, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that proper section 5103(a) notice includes 
notice as to the degree of disability aspect of the claim).  
With the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet. App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, as was observed by the Board in the September 
2007 decision, the file contains no such notice.  The Board 
notes, incidentally, that additional notice is required under 
section 5103(a) for claims for increased ratings.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, as the 
Court clearly noted in Vazquez, the additional notice 
requirements apply only to claims for increased compensation.  
In cases such as this, involving an initial disability 
rating, the notice requirements of Dingess apply, and have 
not been complied with in this case.  Accordingly, the Board 
concludes that this case must be remanded for compliance with 
the required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002); 38 C.F.R. § 
3.159, and any other applicable legal 
precedent, to include judicial holdings.  
In this regard, it is specifically 
requested that the RO send the veteran a 
notice letter in connection with the 
claim for an initial evaluation in excess 
of 50 percent for PTSD which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  If 
warranted, this notice may also include 
an explanation as to the evidence 
required to support an increased 
evaluation as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

2.  Readjudicate the remanded claims with 
consideration of the newly submitted 
evidence.  If the any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond before returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


